
	
		II
		112th CONGRESS
		1st Session
		S. 1511
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To extend the participation term for small business
		  concerns affected by Hurricane Katrina or Hurricane Rita in certain programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Disadvantaged Business
			 Relief Act of 2011.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
			(2)the term
			 covered parish or county means a parish in the State of Louisiana,
			 or a county in the State of Mississippi or the State of Alabama, that has been
			 designated by the Administrator as a disaster area by reason of Hurricane
			 Katrina of 2005 or Hurricane Rita of 2005 under disaster declaration 10176,
			 10177, 10178, 10179, 10180, 10181, 10205, or 10206; and
			(3)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			3.Extension of
			 participation term for victims of hurricane Katrina or hurricane Rita
			(a)RetroactivityIf
			 a small business concern, while participating in any program or activity under
			 the authority of section 7(j)(10) of the Small Business Act (15 U.S.C.
			 636(j)(10)), was located in a covered parish or county and was affected by
			 Hurricane Katrina of 2005 or Hurricane Rita of 2005, the period during which
			 the small business concern is permitted continuing participation and
			 eligibility in the program or activity shall be extended for 24 months after
			 the date such participation and eligibility would otherwise terminate.
			(b)Review and
			 complianceThe Administrator shall ensure that the case of every
			 small business concern participating before the date of enactment of this Act
			 in a program or activity described in subsection (a) is reviewed and brought
			 into compliance with this Act.
			
